Case 20-03038-KLP         Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13              Desc Main
                                    Document     Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 In re Toys “R” Us, Inc., et al.1                      Case No. 17-34665-KLP
        Debtors.                                       Chapter 11
                                                       Jointly Administered

 TRU Creditor Litigation Trust,
      Plaintiff,

 v.                                                    Adv. Pro. No. 20-03038-KLP

 David A. Brandon, et al.,
       Defendants.

                                 MEMORANDUM OPINION

        Plaintiff, TRU Creditor Litigation Trust (the “Trust”), brought this action

 against Defendants, former directors and officers of Toys “R” Us, alleging various

 breaches of fiduciary duty, fraudulent misrepresentation and concealment,

 negligent misrepresentation and concealment, and negligence. The Trust’s lengthy

 complaint (the “Complaint”) includes a demand for a jury trial “on all matters

 subject to jury trial.” (ECF No. 10, Complaint p. 110). 2

        The question before the Court is whether the Trust’s right to a jury trial on

 the claims asserted against the Defendants has been waived. The Defendants

 maintain that a settlement approved by the Court and incorporated into the

 Chapter 11 plan confirmed by the Court includes a waiver of a trial by jury that

 binds the Trust. The Trust disagrees, contending that the language at issue applies


 1 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II)
 Granting Related Relief (17-34665-KLP, ECF 78).
 2 All references to “ECF No.” refer to docket entries in the lead case unless otherwise noted.


                                                   1
Case 20-03038-KLP     Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13      Desc Main
                                Document     Page 2 of 10



 only to disputes over the settlement agreement itself and does not apply to the

 claims set forth in the Complaint. For the following reasons, the Court finds that

 there has not been a waiver of the Trust’s right to a jury trial on the claims asserted

 against the Defendants and that the Trust has the right to demand trial by jury.

                                     Background

        On September 18 and 19, 2017, Toys “R” Us, Inc. and twenty-four affiliated

 entities (collectively, “TRU” or “Debtors”) filed voluntary Chapter 11 petitions for

 relief in the United States Bankruptcy Court for the Eastern District of Virginia.

 The cases were jointly administered pursuant to Bankruptcy Rule 1015(b) through

 a lead case captioned In re: Toys R Us, Inc., et al., Case No. 17-34665-KLP. (ECF

 No. 78).

       On March 22, 2018, the Court entered an Order authorizing TRU to wind

 down U.S. operations, authorizing U.S. store closings, establishing administrative

 claims procedures, and granting related relief. (ECF No. 2344). In connection with

 its wind-down, on July 17, 2018, TRU filed with the Court a settlement agreement

 (the “Settlement Agreement”) entered into by and among multiple parties that

 resolved numerous issues relating to the liquidation of TRU’s U.S. businesses. (ECF

 No. 3814). The parties to the Settlement Agreement agreed to release all claims

 against each other. The Settlement Agreement provided that a Non-Released

 Claims Trust would be established for the purpose of administering all non-

 released claims, including claims held by TRU and its creditors against TRU’s




                                            2
Case 20-03038-KLP       Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13      Desc Main
                                  Document     Page 3 of 10



 directors and officers. The Court entered an order approving the Settlement

 Agreement on August 8, 2018. (ECF No. 4083).

          On December 17, 2018, the Bankruptcy Court confirmed the Third Amended

 Chapter 11 Plan of TRU (the “Plan”). (ECF No. 5979). Article XI of the Plan stated

 with respect to jurisdiction that:

          Notwithstanding the entry of the Confirmation Order and the
          occurrence of the Effective Date, on and after the Effective Date, the
          Bankruptcy Court shall retain such jurisdiction over the Chapter 11
          Cases and all matters, arising out of, or related to, the Chapter 11 Cases
          and the Plan, including jurisdiction to . . .
               19. Resolve any cases, controversies, suits, disputes, or Causes of
               Action that may arise in connection with any Non-Released
               Claims, including the D&O Claims . . . .

          On April 30, 2019, the Debtors filed the Non-Released Claims Trust

 Agreement. (ECF No. 6925). Section 2.3(a) of that agreement provides in part that:

          The TRU Creditor Litigation Trust shall be the successor-in-interest to
          the Debtors with respect to any Non-Released Claims that were or could
          have been commenced or asserted by, or on behalf of, any of the Debtors
          or their estates prior to the applicable Effective Date, shall be deemed
          substituted for each such Debtor as the party in any such litigation and
          shall have the right to proceed in the name, right and stead of the
          Debtors with respect to all such Non-Released Claims.

          In furthering its duty to pursue the non-released claims, the Trust initiated

 this litigation against the Defendants. It originally filed the Complaint in the

 Supreme Court of the State of New York, County of New York. The case was

 removed to the U.S. District Court for the Southern District of New York and then

 transferred, upon Defendants’ motion, to the U.S. District Court for the Eastern

 District of Virginia. The Virginia District Court then referred the case to this

 Court.

                                              3
Case 20-03038-KLP     Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13      Desc Main
                                Document     Page 4 of 10



       On April 10, 2021, the Trust filed a motion (the “Motion”) seeking a ruling

 that the Trust’s right to a jury trial on the claims asserted against Defendants has

 not been waived. (Adv. Pro. No. 20-03038-KLP, ECF No. 134). The Settlement

 Agreement includes a waiver of the right to a jury trial for any “legal proceeding

 arising out of, or relating to, this Settlement Agreement or the transactions

 contemplated hereby.” (ECF No. 4083, Ex. 1, Settlement Agreement, § 4.8(b)). The

 Trust maintains that the waiver is limited to claims challenging or enforcing the

 terms of the Settlement Agreement itself. The Defendants counter that this

 provision constitutes a waiver of the Trust’s right to a jury trial on the claims

 asserted in this adversary proceeding. The parties have submitted memoranda of

 law in support of their respective positions, and the matter was argued before the

 Court on April 29, 2021.

                                Jurisdiction and Venue

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334, the Order of the U.S. District Court for the Eastern District of Virginia

 referring this matter to the Bankruptcy Court (Civil No. 3:20-cv-311 (DJN), ECF

 No. 15), and the Standing Order of Reference from the United States District Court

 for the Eastern District of Virginia, dated August 15, 1984. Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                 Conclusions of Law

       The right to a jury trial in civil suits is guaranteed by the Seventh

 Amendment to the U.S. Constitution. U.S. Const. amend VII (“In Suits at common


                                            4
Case 20-03038-KLP     Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13      Desc Main
                                Document     Page 5 of 10



 law, where the value in controversy shall exceed twenty dollars, the right of trial by

 jury shall be preserved”). This fundamental right may be “knowingly and

 intentionally waived by contract.” Leasing Serv. Corp. v. Crane, 804 F.2d 828, 832

 (4th Cir.1986). The Fourth Circuit places the burden of proving voluntary and

 informed waiver on the party seeking to enforce the waiver. Topline Sols., Inc. v.

 Sandler Sys., Inc., 131 F. Supp. 3d 435, 438–39 (D. Md. 2015) (citing Leasing Serv.

 Corp. v. Crane, 804 F.2d at 832-33). In this case, the Defendants, who are seeking

 to enforce the waiver, bear the burden of proving that the Trust’s right to a jury

 trial on the claims in this adversary proceeding was knowingly and intentionally

 waived.

       When considering a waiver of the right to a jury trial, “courts indulge every

 reasonable presumption against waiver.” Aetna Ins. Co. v. Kennedy ex rel Bogash,

 301 U.S. 389, 393 (1937). For that reason, jury trial waivers are narrowly

 construed. See LaPosta v. Lyle, Civil Action No. 5:1CV177, 2012 WL 1752550, at

 *19 (N.D.W.Va. May 16, 2012). When determining whether a party to an

 agreement has waived its right to a jury trial, courts generally “look to the plain

 language of the contract’s jury waiver to determine whether it unambiguously

 covers the claims asserted.” Med. Air Tech. Corp. v. Marwan Inv., Inc., 303 F.3d 11,

 19 (1st Cir. 2002). Thus, the Defendants not only bear the burden of proving that

 the language in the Settlement Agreement establishes a knowing and intentional

 waiver of the Trust’s right to a jury trial, but also that the language in the waiver

 unambiguously covers the claims asserted.


                                            5
Case 20-03038-KLP         Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13              Desc Main
                                    Document     Page 6 of 10



        The Defendants have pointed out that the Settlement Agreement provides

 that it is governed by New York law. 3 New York law, however, does not differ from

 the authority cited above; it recognizes that jury trial waivers must be narrowly

 construed and that if the language in the waiver is capable of being interpreted in

 two different ways, then it is ambiguous. See Adelphia Recovery Tr. v. Bank of Am.,

 N.A., No. 05 Civ. 9050 (LMM), 2009 WL 2031855, at *3 (S.D.N.Y. July 8, 2009) (“the

 UCA Pledge Agreement Waiver does not cover claims in the Amended Complaint

 because the waiver must be narrowly construed under jury waiver analysis”);

 Sherrod v. Time Warner Cable, Inc., No. 14-CV-1471 (JLC), 2014 WL 6603879, at *2

 (S.D.N.Y. Nov. 21, 2014) (“[c]ontract provisions waiving the right are narrowly

 construed”); Stephens Inc. v. Flexiti Fin., Inc., No. 18-CV-8185 (JPO), 2019 WL

 2725627, at *9 (S.D.N.Y. July 1, 2019) (“In defining their scope, contractual

 provisions containing jury trial waivers should be narrowly construed.”) (citation

 omitted). See also Seiden Assocs. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d

 Cir.1992) (applying New York law) (a phrase is ambiguous if capable of more than

 one meaning).

        In LaPosta, the agreement between the parties contained a provision that

 “waive[d] the right to any jury trial in any action, proceeding, or counterclaim

 brought by any party against any other party.” 2012 WL 1752550, at *9. The court

 found that because the language included the word “any,” it could be broadly



 3 Article 4.8 of the Settlement Agreement provides that “[t]his Settlement Agreement shall be
 construed and enforced in accordance with, and the rights of the Parties shall be governed by, the
 laws of the State of New York.”
                                                   6
Case 20-03038-KLP     Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13       Desc Main
                                Document     Page 7 of 10



 interpreted to mean all actions between the parties regardless of origin or basis. Id.

 at *10. But the court also determined that the waiver could be reasonably

 construed to refer to “only. . . [claims] brought to enforce or challenge the terms of

 the agreements themselves.” Id. The court concluded that by adopting the

 narrowest construction, as was required by law to do, the waiver only applied to

 “actions regarding the terms of the agreements of which the waivers are a part.” Id.

 at *11.

       Likewise, in Pittsburg SNF LLC. v. Pharmerica E., Inc., No. 2:10-CV-363-

 JRG-RSP, 2012 WL 12903688 (E.D. Tex. Oct. 4, 2012), when considering language

 in an asset purchase agreement stating “each of the parties hereby irrevocably

 waives any and all right to trial by jury in any legal proceeding arising out of or

 relating to this agreement,” the court held that for a legal proceeding to be one

 “arising out of or relating to this agreement,” it must be a “lawsuit to enforce or

 challenge the provisions of the agreement.” Id. at *2. As a result, claims alleging

 fraud on the part of defendants prior to the agreement being executed were

 considered claims arising before the agreement came into existence and could not be

 claims “arising out of or relating to this agreement.” Id.

       LaPosta and Pittsburg SNF LLC provide valuable guidance for resolving the

 matter at issue. Here, as in LaPosta, a broad interpretation of the language in the

 Settlement Agreement could result in a determination that the Trust has waived

 the right to trial by jury for any action associated with the actions addressed in the

 Settlement Agreement, including the claims being asserted in the Complaint.


                                            7
Case 20-03038-KLP         Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13               Desc Main
                                    Document     Page 8 of 10



 However, the language could also be reasonably construed to refer only to litigation

 involving disputes over the Settlement Agreement itself. The narrower construction

 of the language would confine the waiver to disputes over the Settlement

 Agreement.

        The waiver language in the Settlement Agreement is similar to what was

 considered in Pittsburg SNF LLC. There, as in this case, the language included a

 waiver of the right to trial by jury in any proceeding “arising out of, or relating to”

 the agreement. The court determined that the fraud claims being asserted existed

 before the agreement was executed and, therefore, did not arise out of or relate to

 the agreement. 2012 WL 12903688, at *2.

        The claims being asserted by the Trust also accrued prior to the execution of

 the Settlement Agreement. The Settlement Agreement was not the origin or cause

 of any of the claims being asserted in the Complaint. The waiver language does not

 specifically address or refer to these claims. Again, a narrow construction of the

 jury waiver provision in the Settlement Agreement requires that the waiver be

 limited to claims involving the terms of the agreement itself. 4

        Having found that the language at issue is, at best, ambiguous and there

 being no persuasive evidence before the Court that the parties to the Settlement

 Agreement intended to include a waiver of the right to trial by jury in the claims

 being asserted in the Complaint, the Court finds that the Defendants have failed to


 4 The additional language in the waiver before the Court, “transactions contemplated hereby,” does
 not alter the Court’s analysis, as the language may objectively refer to transactions contemplated by
 the Settlement Agreement. There is nothing to indicate that the parties intended the word
 “transactions” to refer to claims against the officers and directors of TRU.
                                                   8
Case 20-03038-KLP     Doc 256    Filed 09/03/21 Entered 09/03/21 10:44:13        Desc Main
                                Document     Page 9 of 10



 carry their burden of proving that the Trust waived its right to a jury trial. The

 Trust is entitled to have a jury trial on the Complaint.

                                       Conclusion

       Controlling law, including New York law, requires that a jury waiver be

 narrowly construed. Applying a narrow construction to the language of the

 Settlement Agreement, “arising out of, or relating to” may be reasonably interpreted

 to mean “coming from or caused by.” The claims being asserted by the Trust in its

 Complaint do not stem from a dispute over the Settlement Agreement; rather, those

 causes of action accrued before the Settlement Agreement was executed. To the

 extent that the waiver language is ambiguous, the Defendants have offered no

 conclusive evidence that the jury waiver was intended to broadly apply to the

 causes of action being brought by the Trust and, thus, have failed to carry their

 burden of proving that the Trust voluntarily and knowingly waived its right to a

 jury trial. Accordingly, the Trust’s Motion for a jury trial will be granted.

       A separate order shall issue.

 Signed: September 3, 2021                     /s/ Keith L. Phillips
                                         United States Bankruptcy Judge

 Copies:
                                        Entered on Docket: September 3, 2021
 Robert I. Bodian
 Scott A. Rader
 Amanda B. Asaro
 Kerime S. Akoglu
 MINTZ LEVIN COHN FERRIS
 GLOVSKY and POPEO, P.C.
 Chrysler Center
 666 Third Avenue, 25th Floor
 New York, New York 10017

                                            9
Case 20-03038-KLP    Doc 256 Filed 09/03/21 Entered 09/03/21 10:44:13   Desc Main
                            Document    Page 10 of 10




 James C. Cosby
 J. Brandon Sieg
 O’HAGAN MEYER, PLLC
 411 E. Franklin Street, Suite 500
 Richmond, Virginia 23219

 Greg Dovel
 Christin Cho
 DOVEL & LUNER, LLP
 201 Santa Monica Blvd., Suite 600
 Santa Monica, California 90401

 Michael Wilson
 MICHAEL WILSON PLC
 12733 Storrow Rd.
 Henrico, Virginia 23233




                                       10
